Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-20 in the reply filed on March 03rd, 2021 are acknowledged. Claims 1, 3 and 15 have been amended. Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (2002/0117677, hereinafter as Okuyama ‘677) in view of Yoon (US 2011/0175120, hereinafter as Yoon ‘120) and further in view of Muraki (US 2010/0176418, hereinafter as Muraki ‘418).
Regarding Claim 1, Okuyama ‘677 teaches a light-emitting device, comprising:
a substrate (Fig. 9, (10); [0273]) having a top surface and a side surface; 
a first semiconductor stack (Fig. 9, (14/15); [0275] and [0299]) comprising a first upper surface (15) and a first side wall, wherein the first semiconductor stack is on the first portion (P1); and a second portion (P2);
a second semiconductor stack (Fig. 9, (17/18/19); [0277]) comprising a second upper surface and a second side wall, wherein the second sidewall connects the first upper surface. 
Thus, Okuyama ‘677 is shown to teach all the features of the claim with the exception of explicitly disclosing “a dislocation stop layer; and a thickness of the dislocation stop layer is between 10 Angstroms and 100 Angstroms”. 
However, Yoon ‘120 teaches a dislocation stop layer (Fig. 7, (112); [0045]-[0046]); and a thickness of the dislocation stop layer is between 10 Angstroms and 100 Angstroms (see para. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuyama ‘677 by having a dislocation stop layer in order to reduce the dislocation for increasing light efficiency (see para. [0079] and [0095]) as suggested by Yoon ‘120.
Thus, Okuyama ‘677 and Yoon ‘120 are shown to teach all the features of the claim with the exception of explicitly disclosing: “the first side wall and the second portion of the top surface form an acute angle α between thereof”.

second portion of the top surface form an acute angle α between thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuyama ‘677 and Yoon ‘120 by having the first side wall and the second portion of the top surface form an acute angle a between thereof in order to improve light extraction efficiency of the light emitting diode devices  (see para. [0031]) as suggested by Muraki ‘418.

Regarding Claim 12, Okuyama ‘677 teaches a light-emitting device, comprising:
a substrate (Fig. 9, (10); [0273]) having a top surface, wherein the top surface comprises the first portion (P1); and a second portion (P2);
a first semiconductor stack (Fig. 9, (14/15); [0275] and [0299]) formed on the first portion, comprising a first upper surface and a first side wall; 
a second semiconductor stack (Fig. 9, (17/18/19); [0277]) formed on the first upper surface, comprising a second upper surface and a second side wall, wherein the second sidewall connects the first upper surface. 
Thus, Okuyama ‘677 and Yoon ‘120 are shown to teach all the features of the claim with the exception of explicitly disclosing “the first side wall and the second portion of the top surface form an acute angle α between thereof, and wherein a ratio of an area of the second portion to an area of the top surface is between 0.02 and 0.35”. 
However, Muraki ‘418 teaches the first side wall (Fig. 1, (11); [0030]) and the
second portion of the top surface form an acute angle α between thereof.

Thus, Okuyama ‘677, Yoon ‘120 and Muraki ‘418 fail to teach the limitation: “a ratio of an area of the second portion to an area of the top surface is between about 0.02 and about 0.35”.
However, it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to have a ration of an area of the second portion to an area of the top surface is between about 0.02 and about 0.35 on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to have a ration of an area of the second portion to an area of the top surface is between about 0.02 and about 0.35 in order to improve the performance of the light emitting device.




[AltContent: textbox (P2)][AltContent: arrow][AltContent: connector][AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (α)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: textbox (β)][AltContent: arrow][AltContent: arc]
    PNG
    media_image1.png
    455
    716
    media_image1.png
    Greyscale

                             Fig. 9 (Okuyama ‘677_annotated) 

[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    276
    432
    media_image2.png
    Greyscale

                              
                                  Figs. 1 (Muraki ‘418_annotated)

Regarding Claim 2, Yoon ‘120 teaches the second semiconductor stack comprises a first semiconductor layer (Fig. 7, (120); [0105]), an active layer (122; [0105]) on the first semiconductor layer (120) and a second semiconductor layer on the active layer (14; [0105]).  

Regarding Claim 3, Yoon ‘120 teaches the dislocation stop layer (112). 
Thus, Okuyama ‘677, Yoon ‘120 and Muraki ‘418 fail to teach the limitation “AlGaN material and an Al concentration of the dislocation stop layer is higher than 10 times of an Al concentration of the first semiconductor layer or that of the first semiconductor stack”. 
However, it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to have an AlGaN material; and an Al concentration of the dislocation stop layer is higher than 10 times of an Al concentration of the first semiconductor layer or that of the first semiconductor stack on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to have AlGaN material and an Al concentration of the dislocation stop layer is higher than 10 times of an Al concentration of the first semiconductor layer or that of the first semiconductor stack in order to eliminate defects in the grown crystals (e.g. GaN crystal layer).

Regarding Claim 4, Yoon ‘120 teaches the dislocation stop layer (112).
Thus, Okuyama ‘677, Yoon ‘120 and Muraki ‘418 are shown to teach all the features of the claim with the 0.05<x1<0.1”.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Alx1Ga1-x1N and 0.05<x1<0.1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ x1Ga1-x1N and 0.05<x1<0.1 in order to improve the quality/performance of the LED devices.

Regarding Claim 5, Yoon ‘120 teaches the dislocation stop layer (112) and the first sidewall comprises a sidewall of the dislocation layer.
Thus, Okuyama ‘677, Yoon ‘120 and Muraki ‘418 fail to teach the limitation: “an AlGaN material”
However, it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to have an AlGaN material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to have AlGaN material in order to eliminate defects in the grown crystals (e.g. GaN crystal layer).

Regarding Claim 6, Okuyama ‘677 teaches a buffer layer (see para. [0203]) between the first semiconductor stack and the top surface; wherein the buffer layer comprises AIN (see para. [0203].

Regarding Claim 7, Yoon ‘120 teaches the first semiconductor stack comprises an undoped layer (105; [0030]) between the buffer layer (103; [0027]) and the dislocation stop layer (112).
Regarding Claim 8, Muraki ‘418 teaches 50≤α≤ 850 which overlaps the claim range of 300≤α≤ 800 (see Fig. 1, [0030]).

Regarding Claim 9, Okuyama ‘677 teaches the second side wall and the first upper surface form an obtuse angle β between thereof (see Fig. 9), and wherein 100 <β 170° (see Fig. 9).

Regarding Claim 10, Yoon ‘112 teaches the substrate comprises a plurality of first concavo-convex structures on the first portion (Fig. 10, (107); [0031]); and a plurality of second concavo-convex structures on the second portion (Fig. 10, (116); [0105]); wherein the second concavo-convex structures have smaller size than that of the first concavo-convex structures.
Furthermore, it has been held to be within the general skill of a worker in the art to have the second concavo-convex structures have smaller size than that of the first concavo-convex structures on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. 

Regarding Claim 11, Okuyama ‘677 teaches the first side wall comprises an upper first side wall and a lower first side wall connecting the upper first side wall and the top surface, and wherein an angle between the upper first side wall and the second portion of the top surface is larger than the acute angle α (see Fig. 9_annotated).  

Regarding Claim 13, Okuyama ‘677 teaches the second portion (P2) surrounds the first portion (P1) in a top view. 



Regarding Claim 15, Muraki ‘418 teaches the top surface further comprises an edge (see Fig. 1), and the second portion surrounds the first portion and is between the edge and the first portion.
 Thus, Okuyama ‘677, Yoon ‘120 and Muraki ‘418 fail to teach a narrowest distance between the first portion and the edge is between 1 µm and 25 µm. 
However, given the teaching of the references, it would have been obvious to determine the optimum distance between about 1 µm and about 25 µm involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a narrowest distance between the first portion and the edge is between 1 µm and 25 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have a narrowest distance between the first portion and the edge is between 1 µm and 25 µm in order to improve the quality of the LED devices.

Regarding Claim 16, Okuyama ‘677 teaches a first electrode (20; [0278]) on the first upper surface, wherein the first electrode comprises a first bonding pad (see Fig. 23, para. [0293]).  
Yoon ‘120 teaches a first finger (see Fig. 7) which extends along the edge. 

Regarding Claim 17, Okuyama ‘677, Yoon ‘120 and Muraki ‘418 are shown to teach all the features of the claim with the exception of explicitly disclosing the limitation “the first side wall comprises a plurality of pillars and the width of one of the pillar is between 1 µm and 10 µm”.  
However, it has been held to be within the general skill of a worker in the art to have a plurality of pillars and the width of one of the pillar is between 1 µm and 10 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. 

Regarding Claim 18, Yoon ‘120 teaches a plurality of voids between the top surface and the first semiconductor stack (see Fig. 5).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama ‘677, Yoon ‘120 and Muraki ‘418 as applied to claim 12 above, and further in view of Shatalov (2013/0260490, hereinafter as Shata ‘490).

However, Shata ‘490 teaches the substrate (Fig. 5B; (12B); [0044]) comprises a side surface connects a bottom surface, and an inclined surface formed between the top surface and the side surface, wherein the inclined surface is rougher than the side surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuyama ‘677 and Yoon ‘120 in view of Muraki ‘418 by having a side surface perpendicular to the top surface, and an inclined surface formed between the top surface and the side surface in order to improve light extraction efficiency of the light emitting diode devices  (see para. [0007]).

Regarding Claim 20, Okuyama ‘677, Yoon ‘120, Muraki ‘418 and Shata ‘490 are shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “
a shortest distance, between the top surface and a border between the inclined surface and the side surface, is between 0.1 µm and 20 µm”.  
However, it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to have a shortest distance, between the top surface and a border between the inclined surface and the side surface, is between 0.1 µm and 20 µm
on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to have a shortest distance, between the top surface and a border between the inclined surface and 
Response to Arguments
5.	Applicant's arguments, with regards to claims 1-20, filed on March 03rd, 2021 have been fully considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829